SiebecKee, J.
An examination of the record has led us to the conclusion that the trial court was justified in finding that the evidence in the case does not establish that either party was guilty of cruel or inhuman treatment toward the other. The evidence was unsatisfactory and lacks convincing *561force to show that either party was guilty of conduct constituting cruel or inhuman treatment. The conduct of both parties evinces lack of respect toward each other and that lack of friendly relationship necessary to maintain a harmonious and agreeable state of family life, but is wanting in the elements constituting cruel and inhuman treatment. It seems that they have been equally at fault in failing to perform their full marital duties. The trial court, who saw the par: ties while testifying to their tale of woe, believed that neither had been guilty of acts amounting to cruel treatment. Giving due weight to this conclusion of the trial court, we cannot say that the judgment is not fully supported by the record.
By the Court. — Judgment affirmed, •